BLODGETT, J.
Heard upon defendant’s motion for a new trial after verdict of a jury for plaintiff for $1,000.
Action against 'City of Woonsocket for failure to keep a manhole in repair at corner of Elm and Gaulin Streets.
The testimony of plaintiff was that his injuries were received when his right foot slipped into this manhole by reason of a 'break in the edge of the cover.
There was testimony that the cover was 'broken and had remained in a dangerous condition for more than 24 hours previous to the accident. One witness, Alfred W. Schatz, testified to seeing a crack in this cover three days previous to the accident. On behalf of the defendant several persons living in the neighborhod testified they had never seen this break in the cover, although frequently passing the location. One of the employees of the sewer department of Woonsocket testified to observing a crack in this cover the morning following the accident and replacing the same with a new cover.
Motion for new trial denied.